Citation Nr: 9932779	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1992, for the granting of service connection for chronic 
fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which granted 
the veteran service connection for CFS, with an assigned 
evaluation of 40 percent and an effective date of November 
23, 1993.  During the pendency of the appeal, an April 1996 
rating decision granted the veteran an assigned evaluation of 
60 percent, with an earlier effective date of November 27, 
1992.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  CFS was noted during VA medical treatment on November 27, 
1992.

3.  The veteran's claim for service connection for CFS was 
received on November 23, 1993.


CONCLUSION OF LAW

An effective date earlier than November 27, 1992, for the 
grant of service connection for CFS is not warranted.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.157, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In various pieces of correspondence, as well as during a June 
1999 hearing before the undersigned Board member, the veteran 
has asserted that the effective date of his award of service 
connection for CFS should be October 1, 1982, the first day 
after his discharge from active duty.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed. 

Turning to the facts of the case, the RO received an initial 
claim for compensation benefits on November 4, 1982.  The 
disability at issue was not listed among the sickness, 
diseases or injuries for which the claim was being made.  The 
disability at issue was not clinically identified, complained 
of, nor claimed for compensation benefits within remainder of 
the one year period following discharge from service.

On November 23, 1993, the RO received a claim from the 
veteran seeking service connection for CFS and residuals.  
Service connection was denied by rating decisions dated in 
March 1994 and September 1994.  The May 1995 rating decision 
on appeal granted the veteran service connection for CFS, 
with an assigned evaluation of 40 percent, effective November 
23, 1993, the date of receipt of the claim. 

An April 1996 rating decision granted the veteran an assigned 
evaluation of 60 percent for CFS, with an earlier effective 
date of November 27, 1992.  The effective date was based on a 
November 27, 1992, VA treatment note that assessed the 
veteran with chronic shoulder/arm/leg pain; fatigue; and 
history of syncope.  An additional notation provided that 
these diagnoses constituted possible CFS.

During a June 1999 hearing before the undersigned Board 
member, the veteran testified that his effective date for 
service connection for CFS should be the day after he was 
separated from active duty.  He said that at that time, he 
believed that his discharge physical examination was a claim 
for VA compensation, by virtue of a notation he believed he 
had made on it.  He testified that he made initial contact 
with VA, and spoke with the Disabled American Veterans, in 
the autumn of 1982. This resulted in VA Compensation and 
Pension exams.  

The veteran asserted that at the time of his discharge from 
service, he already had a disability (later to be diagnosed 
as CFS) resulting in manifestations that could have been 
noted by VA.  He testified that there was even greater 
evidence he had a systemic problem in 1985, when VA began 
watching him for cardiac problems.  Similarly, private 
treatment records from 1988 and 1989, regarding treatment for 
injuries incurred when he fell on ice, were sent to the RO 
and should have alerted the RO of his CFS.  The veteran's 
representative noted that in November 1982, the veteran had 
submitted a claim for service connection for an upper 
respiratory condition.  

Turning to the applicable laws, VA regulations provide that 
the effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).  An exception provides that the 
date of VA outpatient or hospital examination or the date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  This provision applies only when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or 
hospitalization.  38 C.F.R. § 3.157(b)(1).

In the current claim, the Board finds that an effective date 
earlier than November 23, 1992, for service connection for 
CFS is not authorized.  The Board recognizes the veteran's 
contention that shortly after separation from service he 
displayed symptoms recognizable as a compensable disability 
warranting service connection.  Regardless of this 
contention, the fact is that VA addressed the issue of 
service connection for a variety of conditions as early as 
January 1983, and ultimately granted service connection for 
several disabilities, effective October 1982 or March 1984.  

The Board also recognizes the veteran's contention that the 
VA medical evidence of CFS became even more conspicuous in 
1985, 1988 and 1989.  However, applicable VA regulations make 
it clear that any medical evidence of CFS dated prior to 
November 23, 1992 (one-year prior to the receipt of the 
veteran's claim for service connection for CFS), may not be 
the basis for an earlier effective date.  38 C.F.R. 
§ 3.157(b)(1).  For this reason, for example, a September 
1992 VA treatment note providing a diagnosis of chronic 
fatigue and chronic shoulder and chest wall pain cannot by 
law result in an earlier effective date.  

In light of the above, an effective date prior to November 
27, 1992, for service connection for CFS is not warranted. 


ORDER

Entitlement to an effective date earlier than November 27, 
1992, for the granting of service connection for CFS is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

